Order entered December 20, 2018




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-01298-CR

                        MONTREAX CANTREL WALTON, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. F18-55149-J

                                              ORDER
        The reporter’s record was due on October 29, 2018. When it was not filed, we notified

court reporter Kimberly Xavier by postcard dated October 31, 2018 and instructed her to file, by

November 30, 2018, the reporter’s record or written verification that no hearings were recorded

or that appellant had not requested the reporter’s record. To date, we have not received the

reporter’s record nor have we had any communication from Ms. Xavier.

        We ORDER the complete reporter’s record filed BY JANUARY 2, 2019. We caution

Ms. Xavier that the failure to do so will result in the Court taking whatever remedies it has

available to ensure that the appeal proceeds in a timely fashion, which may include ordering that

she not sit until the complete reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Gracie Lewis,

Presiding Judge, Criminal District Court No. 3; Kimberly Xavier, court reporter, Criminal

District Court No. 3; and to counsel for all parties.




                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE